Mahoney, P. J.
In April 1988, petitioner moved to the Town of Waterford, Saratoga County, from the City of Schenectady, Schenectady County, where he was registered to vote and enrolled as a Republican. In May 1988, petitioner registered to vote in Saratoga County and enrolled as a Democrat. In June 1988, petitioner received notification from respondents that his registration had been approved but that he was not eligible to vote in the 1988 primary election apparently because he had changed his party enrollment. Petitioner objected to this action, claiming that his enrollment as a Democrat was not a change in enrollment (see, Election Law § 5-304) but a new party enrollment (see, Election Law § 5-210 [1]), which should have been effective immediately. Respondents adhered to their position. Petitioner then commenced this CPLR article 78 proceeding to annul respondents’ determination concerning the effective date of his enrollment as a Democrat and his ability to vote in the 1988 primary election. Supreme Court dismissed the petition, concluding that respondents properly determined petitioner’s status. From the judgment entered thereon, this appeal followed.
It is evident from a review of the record that the appeal is moot. The 1988 primary election has come and gone and nothing we do will enable petitioner to vote in that election. There is no question that petitioner currently is enrolled in accordance with his wishes and can exercise his franchise in primary elections. Thus, petitioner already has received all the relief we could possibly grant, rendering the matter moot (see, e.g., Matter of Moore [County of Monroe—Hartnett], 155 AD2d 721, 722.). Since the issue raised is not one likely to evade review, this case does not fall within the exception to the mootness doctrine (see, Matter of Hearst Corp. v Clyne, 50 *785NY2d 707, 714-715). Accordingly, we decline to resolve an issue that has been rendered moot.
Appeal dismissed, as moot, without costs. Mahoney, P. J., Weiss, Mikoll, Mercure and Harvey, JJ., concur. [See, 141 Misc 2d 548.]